Affirmed and Opinion Filed July 12, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-00618-CR

                              SAMUEL LEE JONES, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F11-14842-H

                               MEMORANDUM OPINION
                          Before Justices O’Neill, Francis, and Fillmore
                                   Opinion by Justice Francis
       Samuel Lee Jones appeals his conviction for aggravated assault with a deadly weapon in

retaliation against Shannon Williams. A jury found appellant guilty and, after appellant entered

pleas of true to both enhancement paragraphs, assessed punishment at life in prison. In a single

issue, appellant claims the trial court erred by refusing to instruct the jury on the affirmative

defense of insanity. We affirm.

       While living together, appellant and his girlfriend, Shannon Williams, had a fight. The

police were called, and both Williams and appellant were arrested and charged with

misdemeanors. Williams was the complainant on appellant’s misdemeanor assault charge. After

he bonded out, appellant moved in with his sister, Jackie.
       Four days later, appellant called Williams and asked if they could talk; they met at

Jackie’s house. Several other family members were present. Appellant asked Williams if she

would drop the charges against him and he asked her to sign several affidavits. Although she

agreed to drop the charges, Williams refused to sign the affidavits because she felt they

contained false statements. When appellant continued to insist she sign the affidavits, Williams

decided she needed to leave. She gathered her things and walked out the door. Appellant

grabbed a knife from the kitchen and followed her outside. Appellant knocked her down, hit her

with his hands, and stabbed her repeatedly. While he assaulted her, appellant said, “You have to

die, you’re going to die, I’m going to kill you.” Appellant lifted Williams’s chin and tried to

slide the knife across her throat. Jackie knocked appellant away from Williams, and neighbors

helped her into their house. She was later transported to the hospital with multiple stab wounds.

Appellant was charged with aggravated assault with a deadly weapon in retaliation against a

witness, prospective witness, or person who has reported the occurrence of a crime.

       In his sole issue, appellant claims the trial court erred by refusing to submit his

affirmative defense of insanity.

       Under section 8.01 of the penal code, it is an affirmative defense to prosecution if “at the

time of the conduct charged, the actor, as a result of severe mental disease or defect, did not

know that his conduct was wrong.” TEX. PENAL CODE ANN. § 8.01 (West 2011). The issue of a

defendant’s sanity shall be submitted to the jury “only if the issue is supported by competent

evidence.” TEX. CODE CRIM. PROC. ANN. art. 46C.151(a) (West 2003). If evidence from any

source raises the issue of insanity, the trial court must include an instruction on this defense in

the jury charge. Gibson v. State, 726 S.W.2d 129, 132 (Tex. Crim. App. 1987); Nutter v. State,

93 S.W.3d 130, 131 (Tex. App.—Austin 2001, no pet.).




                                                2
       Appellant contends there was sufficient evidence to require the trial court to charge the

jury on insanity, citing his testimony as well as that of two coworkers. Appellant testified he was

a physical fitness trainer but also worked for a “millionaire” in North Dallas completing the

“second largest in the world RV.” Once the RV was completed, he was let go. Although he

continued his fitness training, he lacked the second income from the RV work. His bills began to

pile up, and he was having financial problems. Although he interviewed for other jobs, he was

not hired because he had a criminal record. One of his prior convictions required him to register

as a sex offender which he claims he did but he was nevertheless charged with failure to register

close to the time this offense occurred. He and Williams then had the fight which resulted in

misdemeanor assault charges for both. Appellant said the fact he was going back to jail made

him “hysterical.” Four days later, when Williams said she would drop the charges against him

but then refused to sign the affidavits, the “fear of going back to prison” made appellant “snap”

and “something in [his] mind just told [him] to kill the devil.” He remembered Williams

walking out the door. He grabbed a knife and grabbed her. After that, appellant said he did not

remember anything, including that he stabbed her. According to appellant, the fact he was

stressed and his parole officer lied to him about the sex offender registration requirement

“pushed [him] to insanity.”

       On cross-examination, appellant conceded he knew he picked up a knife, followed

Williams out of the house, and stabbed her with such force he broke the knife. He also admitted

he fled in his car and drove to a friend’s house afterwards.

       Appellant’s coworkers, Linda Ellison and Randall Jones, testified appellant was a “really

nice guy” and had been a happy, dependable employee. However, more recently, he had been




                                                 3
worrying a lot and began changing. He appeared to be upset and distraught on the date he

attacked Williams.

       This evidence shows appellant was stressed and upset, but not that he was insane.

Although he initially claimed he did not know what happened, appellant conceded during cross-

examination that he did remember attacking Williams. In any event, lack of memory is not

enough to establish insanity. See Nutter, 93 S.W.3d at 132. Nothing in the record, including

appellant’s testimony or that of his coworkers, shows he had a severe mental disease or defect or

that he did not know his conduct was wrong at the time of his aggravated assault on Williams.

Because the evidence did not raise insanity, we cannot conclude the trial court erred by refusing

to instruct the jury on the issue. We overrule appellant’s sole issue.

       We affirm the trial court’s judgment.




Do Not Publish                                       /Molly Francis/
TEX. R. APP. P. 47                                   MOLLY FRANCIS
120618F.U05                                          JUSTICE




                                                 4
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

SAMUEL LEE JONES, Appellant                       On Appeal from the Criminal District Court
                                                  No. 1, Dallas County, Texas
No. 05-12-00618-CR        V.                      Trial Court Cause No. F11-14842-H.
                                                  Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                      Justices O’Neill and Fillmore participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered July 12, 2013




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                              5